Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/31/2018.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to an abstract idea without significantly more.
Regarding Claims 1, 11, 13, 18, 19 and 20, the claims recite a method, device and storage medium for obtaining training data that includes a notional word, a first descriptive text and a second descriptive text; inputting the notional word and the first descriptive text into a seq2seq model; outputting the second descriptive text; and training the seq2seq model using the training data.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to execute the steps. The processor in the steps is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to execute the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Regarding Claims 2-10 and 12-17, the rationale provided for the rejection of Claim 1 is incorporated herein.
Claims 19 and 20 are directed to non-statutory subject matter.
Regarding Claims 19 and 20, the claims do not fall within at least one of the four categories of patent eligible subject matter. An example of a computer readable medium as specified in the claims is defined by the applicant’s specification to include propagating signals or carrier waves (see page 29, lines 24-27 of the specification). Thus, as defined in this application, a computer readable medium includes a mere signal under transmission, not necessarily a non-transitory medium. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter.  The claim may be amended to narrow the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 12 is rejected under 35 U.S.C. 112(b).
Regarding Claim 12, the claim includes the limitation “the second descriptive text is displayed nearby the relevant entity”. The term "nearby" in the claim is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defelice (US Pub. 2019/0236139 A1).
Regarding Claims 1, 13 and 19, Defelice teaches a method of training a descriptive text generating model (see Fig.2 (220), paragraph [0095] and paragraph [0100]), wherein the method comprises:
obtaining training data, the training data (see Fig.2 (201), paragraph [0095] and paragraph [0100]), comprising:
a notional word, a first descriptive text and a second descriptive text of the notional word, wherein the second descriptive text is a concise expression of the first descriptive text (see Fig.1 
regarding the notional word and the first descriptive text of the notional word as input of a seq2seq model (see Fig.2 (201,220,222) and paragraphs [0045-0046]), regarding the second descriptive text of the notional word as output of the seq2seq model (see Fig.2 (203,224) and paragraph [0045]), and training the seq2seq model to obtain a descriptive text generating model (see Fig.2 (220), paragraph [0095] and paragraph [0100]).
Regarding Claims 4 and 16, Defelice further teaches inputting the first descriptive text of the notional word into an encoder of the seq2seq model (see Fig.2 (201,222) and paragraph [0045]), and obtaining an implicit vector of the first descriptive text output by the encoder (see Fig.2 (222) and paragraph [0046]); inputting a vector representation of the notional word, the implicit vector of the first descriptive text and a preset initial prediction word into a decoder of the seq2seq model (see Fig.2 (224) and paragraph [0046]).
Regarding Claims 5 and 17, Defelice further teaches wherein in the encoder, words included by the first descriptive text of the notional word undergo processing of a bidirectional recurrent neural network (see Fig.11c and paragraph [0090]).
Regarding Claims 11, 18 and 20, Defelice teaches a method of automatically generating a descriptive text (see Fig.2 and paragraph [0045]), wherein the method comprises:
obtaining a notional word and a first descriptive text of the notional word (see Fig.1 (101), Fig.2 (201), Fig.4a, Fig.4d, paragraph [0037] and paragraph [0060], named entity as notional word, source text and first descriptive text);
inputting the notional word and the first descriptive text of the notional word into a descriptive text generating model (see Fig.2 (201,220,221) and paragraphs [0045-0046]), and obtaining a second 
wherein the descriptive text generating model is obtained by a method of training the descriptive text generating model (see Fig.2 (220), paragraph [0095] and paragraph [0100]), comprising:
obtaining training data, the training data (see Fig.2 (201), paragraph [0095] and paragraph [0100]), comprising:
a notional word, a first descriptive text and a second descriptive text of the notional word, wherein the second descriptive text is a concise expression of the first descriptive text (see Fig.1 (101,111), Fig.4a, Fig.4d, paragraph [0037], paragraph [0043] and paragraph [0060], named entity as notional word, source text as first descriptive text and summary as second descriptive text);
regarding the notional word and the first descriptive text of the notional word as input of a seq2seq model (see Fig.2 (201,220,222) and paragraphs [0045-0046]), regarding the second descriptive text of the notional word as output of the seq2seq model (see Fig.2 (203,224) and paragraph [0045]), and training the seq2seq model to obtain a descriptive text generating model (see Fig.2 (220), paragraph [0095] and paragraph [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Defelice (US Pub. 2019/0236139 A1) in view of Li et al. (US Pub. 2013/0173604 A1).
Claims 2 and 14, Defelice teaches the method of Claim 1 but fails to teach entering an encyclopedia using an entity name; extracting the second descriptive text of the entity name from an information box; and using the extracted second descriptive text to extract, from a text of the encyclopedia webpage, a sentence that satisfies a preset coverage condition requirement with respect to the second descriptive text as the first descriptive text of the entity name.
Li, however, teaches performing entity-based search using a search query (see Fig.2 (210), Fig.4 (440) and paragraphs [0045-0046]); extracting a second descriptive text of the entity name from an information box (see Fig.4 (450) and paragraph [0045]); and using the extracted second descriptive text to extract, from a text of the encyclopedia webpage, a sentence that satisfies a preset coverage condition requirement with respect to the second descriptive text as the first descriptive text of the entity name (see Fig.4 (450,460) and paragraph [0045]).
It would have been obvious for one skilled in the art, before the filing date of the application, to include to the method of Claim 1 the steps for entering an encyclopedia using an entity name; extracting the second descriptive text of the entity name from an information box; and using the extracted second descriptive text to extract, from a text of the encyclopedia webpage, a sentence that satisfies a preset coverage condition requirement with respect to the second descriptive text as the first descriptive text of the entity name. The motivation would be to perform an entity-based search in an encyclopedia webpage for contents directly related to the entity.
Regarding Claims 3 and 15, Li further teaches extracting an attribute value from specific information attributes in the information box as the second descriptive text based on a preset rule (see paragraph [0016]).
Regarding Claim 12, Defelice teaches the method of Claim 11 but fails to teach wherein the notional word, as a relevant entity of a query input into a search engine, is displayed in a search result page of the query, and the second descriptive text is displayed nearby the relevant entity.

It would have been obvious for one skilled in the art, before the filing date of the application, to include to the method of Claim 11 the steps for displaying the notional word in a search result page of a query after a query input into a search engine, wherein a second descriptive text is displayed nearby the relevant entity. The motivation would be to perform an entity-based search for contents directly related to the entity using a search engine, and displaying the results for the user.

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the limitations of (in combination with all other limitations in the base Claim 1) “wherein the decoder using the context vector……obtain prediction words at all time instants cyclically in turn until a preset terminator is obtained, the prediction words at all time instants obtained by prediction forming the second descriptive text”, as -found in Claim 6. Similar features are claimed in Claims 7-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672